Case: 21-51113     Document: 00516376417         Page: 1     Date Filed: 06/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 29, 2022
                                  No. 21-51113
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andy Thomas Schuman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:09-CR-53-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Andy Thomas Schuman appeals the sentence
   imposed on revocation of his supervised release. The district court sentenced
   him to a term of 30 months in prison, substantially above the advisory range




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51113       Document: 00516376417           Page: 2   Date Filed: 06/29/2022




                                      No. 21-51113


   of 12 to 18 months. Schuman contends that this sentence is unreasonable
   because it fails to reflect consideration of mitigating factors.
          Applying the “plainly unreasonable” standard, United States v.
   Warren, 720 F.3d 321, 326 (5th Cir. 2013) (quoting United States v. Miller,
   634 F.3d 841, 843 (5th Cir. 2011)), we conclude that Schuman’s contention
   is without merit. The record reflects that the district court considered the
   information before it, including Schuman’s testimony and allocution, and
   Schuman fails to demonstrate that the court committed a clear error of
   judgment or otherwise reversibly erred in balancing the sentencing factors.
   See id. at 332.
          AFFIRMED.




                                           2